Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 are allowed. 
Hinoue et al. (US Patent No. 6,118,485, hereinafter Hinoue) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Hinoue fails to teach or suggest “… outputting information indicating image analysis processing for the image captured by the image capturing apparatus, based on the obtained first information and second information representing image analysis processing executable by the image capturing apparatus” in combination with all other limitations recited in claim 1.
Independent claims 15 and 16 recite similarly allowed limitations. 
Dependent claims 2-14 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinoue is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Hinoue discloses, an image capturing apparatus including a mounting part capable of attaching/detaching a device capable of at least storing a captured image, comprising: an 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696